Branxox, Judge,

(concurring):

1 concur in the judgment rendered in this case with very great reluctance. I do so only in deference to Pegram v. Stortz, 31 W. Va. 220, because, as a general rule, I respect and act upon the rule of stare decisis. That case holds that a widow bereft of support by the death of her husband caused by intoxication from liquor unlawfully sold cannot maintain an action against the seller of such liquor. As an original proposition I flatly demur to this holding. In that case Judge GREen’s argumentation seems to have been upon the line that the action given by Code, chapter 32, section 20, is only for the death of the husband, and as the common law gave no action therefor to anybody, therefore he concluded that this statute did not intend to give action to any of the kin of a man whose death came from intoxicating liquors unlawfully sold to him, there being, as he thought, no words expressly changing the rule of the common law. It is true that a person unlawfully wounded by another could sue that other while he lived; but that right of action in him during life died with his last breath, under the maxim of the common law, actio personalis moritur cum persona, a personal action dies with the person. After his death, the authorities all agree, that no action for damages for an injury resulting in the death will lie by common law on the said principle that a personal action dies with the person. 1 Am. &. Eng. Ency. Law (2ded.) 688. It takes a statute to give such action after death. The case of Pegram v. Stortz, supra, holds that no such action for death from sales of liquor can be maintained under the said Code statute. The case of Pegram v. Stortz seems to go on the idea that action under that statute is an action for the death dying with the person under the common law. But does not that case forget that this statute gives action to certain kinsmen of the dead man by reason oflossofsup2iortt Judge Green’s mind seems to have been running on the damage done to the deceased; whereas, this statute gives, for the first time, action- to certain kin of *554the dead man when they are injured by his death in their “means of support.” It is not an action for- a wrong to the deceased. It is an action given-to persons who are deprived of support from his death. It is based on the right of such kin. “A civil damage law which provides for an action for injuries to means of support, creates a new right of action, and it is not necessary, to- sustain such action, that the injury should be a common law injury or one before remediable by action. ” ‘ ‘It is generalljr held that the death of plaintiff’s husband, resulting as the consequence of his intoxication, caused or contributed to by the liquor furnished him by defendant, is such an injury to her means of support as will enable her to maintain an action under the statute. ” '23 Cyc. 312, 313. The statute’s purpose being to give damages for loss of support, where is the solid reason for saying that this right of support stops with death? It is conceded that while the husband lives' unable to work, and thus unable to earn support for those dependent upon him, the wife or child may sue the wrongdoer, yet when the husband dies, the liability ends, though the need of support continues. Where is the reason' of such a rule? Do you think such was ever the intention of the Legislature in the enactment of this statute?
Do not the widow and the child need support as well after the death of husband and parent as before? As the Maine court said in Gardner v. Day, 95 Me. 558, 50 Atl. 892: “We cannot agree to this proposition. We are unable to perceive any legal distinction, except in degree, between the temporary injury to a wife’s means of support through the husband’s inability to provide support by reason of some accident sustained while intoxicated, and the permanent injury suffered by her of the same nature by reason of the husband’s death, resulting from his intoxication. In either case the injury is to her means of support by reason of his intoxication. ” We quote from 6 Am. & Eng. Ency. Law (2d ed.) 54, as follows: “Death.— The question wheather there can be a recovery under the civil damage statute for the death of any person, caused by the intoxication of himself or of another, has not been uniformly decided. In general, if death is the natural and legitimate result of such intoxication, and the plaintiff is thereby injured in his means of support, he may recover for the death. Otherwise, minor and temporary injuries to the *555plaintiff’s means of support would be within the protection of the statutes, and the greatest and most permanent injury of all would be without remedy.” Black on Intoxicating1 Liquors, section 310, citing our case of Pegram v. Stortz and Ohio and Massachusetts cases as holding that action does not lie to the kin of the dead man after his death, says: “It has been held that, in an action under the civil damage laws, no damage can be awarded to the plaintiff for injury to her means of support by reason of the death of her husband caused by his intoxication, the consequence of the defendant’s furnishing him with liquor. But this doctrine, though supported by the decisions of several eminent courts, cannot be regarded as in accordance either with the weight of authority or the best legal reasoning. The statute gives an action for injury to the plaintiff’s means of support. The husband’s capacity to labor and to earn a living is the means to which the wife is legally entitled to look for her support. Death deprives him of this capacity. If, then, his death was a consequence of his intoxication, it seems too plain for argument that the person who caused the intoxication has inflicted an injury upon the wife’s means of support. And if this is true, it cannot be denied that she is entitled to recover damages, not indeed for the death, but for the consequent injury to her means of support. And the majority of the decisions are to the effect that if these elements are present, — the furnishing of liquor by the defendant, the intoxication of the husband, and the latter’s death in consequence of such intoxication, — the widow may maintain an action for injury to her means of support and recover damages therefor. As observed by the court in New York: ‘If the injury which had resulted to the deceased in consequence of his intoxication had disabled him for life, or to such extent as to incapacitate him for labor and for earning a support for his family, it would no doubt be embraced within the meaning and intent of the statute. That death ensued in consequence thereof, furnishes much stronger ground for a claim for a loss of means of support; and a different rule in the latter case would make iirovision for the lesser and temporary injury, while that which was greater and most serious would be without any remedy or means of redress. Such could not have been the intention of the law-makers, and the statute was designed to embrace and *556most manifestly cover and include all injuries produced by the intoxication, and which legitimately result from the same. If it is an injury which can be repaired by damages, as that arising from a temporary disability, or one where death comes as a natural and legitimate consequence of the intoxication, a case is made-out within the statute which entitles the injured party to recover such damages.’” The great preponderance of authority holds that this action under this statute is for harm resulting to the kin, that is, loss of support, and that action lies after such death as well as before.
Judge Green says in Pegram v. Stortz that our statute was borrowed from New York. It is almost identical in language with the New York statute. Before we adopted that statute it had received construction in that state by its court of appeals in Mead v. Stratton, 87 N. Y. 493, cited by Judge Green in Pegrem v. Stortz, 31 W. Va. p. 324, holding that a widow could maintain the action. The court said “The statute provides for a recovery by action for injuries to person or property or means of support, without any restriction whatever, both direct and -consequential injuries included, and it was evidently intended to create a cause of action unknown to the common law, and a new ground and right of action. The injury to the means of support was one of the main grounds of action, and when the party is deprived of the usual means of maintenance, which he or she was accustomed to enjoy previously, by or in consequence of the intoxication or the acts of the person intoxicated, the action can be maintained. It is evident that the Legislature intended to go, in such a case, far beyond anything known to the common law, and to provide a remedy for injuries occasioned by one who was instrumental in producing, or who caused such intoxication. * * * * If the injury which had resulted to the deceased in consequence of his intoxication had disabled him for life, or to such an extent as to incapacitate him for labor and for earning a support for his family, it would no doubt be embraced within the meaning and intent of the statute. That death ensued inconsequence thereof, furnishes much stronger ground for a claim for a loss of means of support; and a different rule in the latter case would make provision for the lesser and temporary injury, while that which was greatest and most serious would be without any remedy *557or means of redress. Such could not have been the intention of the law-makers, and the statute was designed to embrace and most manifestly cover and include all injuries produced by the intoxication, and, which legitimately result from the same. If it is an injury which can be repaired by damages, as that arising from a temporary disability, or one where death comes as a natural and legitimate consequence of the intoxication, a case is made out within the statute which entitles the injured party to recover such damages.” All this goes to conlirm my assertion that this action is newly born of the statute, created by it, for loss of support, and has nothing in the world to do with the idea of an action in the living ‘inan, which upon his death died with him bj^ the old common law. In fact, most of the cases take it for granted, as an indisputable proposition, that this action lies after the death of the party. These cases will be found cited in 23 Cyc. 313, and 6 Am. & Eng. Ency. Law (2d ed.) 54, and bs*- Judge Gueen in Pegram v. Stortz. As stated above the New York court, before West Virginia enacted this statute, had construed it to give a widow right of action; but in Pegram v. Stortz that fact is ignored, and the fixed rule of construction departed from, that when one state enacts a statute of another state it also adopts the construction which had already been given the statute in that state. Clarke v. Figgins, 27 W. Va. 664. If it could be said that under our Code, chapter 113, section 5, giving an action whenever the death of a person shall be caused by a wrongful act, a widow losing her support from the death of her husband caused by intoxicating liquor unlawfully sold, could sue, a question might be raised whether there could be action under the statute relied upon in this case to support the action, Code, chapter 32, section 20, because it would not be supposed that there would be two actions. But the actions under the two statutes are different. Each is to have force. Each gives an action. Under the one statute the action is given the administrator for the benefit of all distributees; under the other it is given, not to the administrator, but to each and “every husband, wife, child, parent, guardian, employer or other person, who shall be injured in person or property, or means of support, by any intoxicated person, or in consequence of the intoxication” etc. The actions are given to *558different persons. Moreover, the action under one statute is where death is caused by any “wrongful act, neglect or default,” not limiting it to injury from liquor selling. The other statute gives action only for damage caused by liquor selling. The actions are different. In Roose v. Perkins, 9 Neb. 304, 31 Amer. R. 409, the court says: “The action being for loss of means of support, it will lie in any case where the loss is merely temporary, as by disability, or permanent, as by death.” Where one is wounded by another, the former has in life, by common law, right of action, but it dies with him. Under Lord Campbell’s act, our Code, chapter 103, section 5, after death an action lies. We cannot strictly say that this act causes the old right of action resident in the murdered man before his death to survive the grave; still virtually so, because the right of of action goes to his personal representative to demand money compensation. That is one action; but the action for liquor selling never resided in the dead man while living; he never had any such action, as it is a new action given only to his kin mentioned in the statute. The court said in Hackett v. Smelsley, 17 Ill. 121: ‘ ‘This instruction is attempted to be supported upon two grounds: 1st. That it could not have been in the contemplation of the legislature to give this action in a case where death had resulted, because there was a remedy already provided by the previous statute of 1853 for the case where death was caused by a wrongful act of another; and that statute gave the action in the name of the personal representatives of the deceased person, the recovery to be for the benefit of the widow and next of kin. But that statute gives an action only where the wrongful act causing the death is such as would, if death had not ensued, have entitled the party injured to maintain an action and recover damages in respect thereof. In this case, had not death ensued, Smelsley, the deceased husband, could not have maintained an action against defendants for selling him the liquor which, as alleged, produced the intoxication whereby he came to his death. 2nd. It is said the statute gives the action to the wife, and not to the widow, and so contemplated the case where death had not resulted, and the husband was still living.
This is a construction too strict, and we do not see why, even in all literal strictness insisted upon, the present case is not *559embraced. The statute says, every wife, etc., who shall be injured in means of support, etc., shall have a right of action, etc. The plaintiff was a wife at the time the act of injury and its alleged cause occurred. The statute does not require that she should be a wife at the time of the beginning of the action.” As Judge G-Reen says, I do not think the Lord Campbell act was intended to give a widow action for support after her husband’s death from wrongful act; but I do think .that the other act is broad and remedial and ought to be liberally construed in this respect, so as to cover the damage wrought by the Avrongful act, whether it ensues in failure of support before or after the husband’s death. Under Pegram v. Stortz no action lies in behalf of anybody, widow or child, after the death of the husband or father. I cannot limit the statute remedy in that way.
It Avas contended in the argument that the fact that the statute Avas re-enacted in the same substance in 1904 and 1905, shoAvs that the Legislature must have intended to adopt, beyond recall by this Court, the construction given it in Pegram v. Stortz, and that this Court cannot overrule it, no matter how erroneous this Court might regard it. Now, I can see that that fact is persuasive as a rule of construction of the statute, a reason for holding to Pegram v. Stortz; but it is not absolute^ binding. To give it that effect Avould be to give the decision in Pegram v. Stortz the force of a Legislative act, just as much as if the Legislature had passed an • act reading, “Be it enacted by the Legislature of West Virginia, That, as held in Pegram v. Stortz, 31 W. Va. 220, a widow shall not have action for the death of her husband» caused by intoxicating liquor sold him. ” Legislation cannot be made in this implied manner in the face of the constitution, AArhich demands that it be done by act, having title and express enactment, and an enacting clause. That would give the Legislature judicial poAver. Construction of statutes belongs to the judiciary. I would overrule Pegram v. Stortz if the Court were unanimous, but not otherwise. There has been but one case giving such construction to the statute, and, as I understand Clark v. Figgins, 27 W. Va. 663, courts are more inclined to overrule one erroneous case than several.
Judge McWhoRtee concurs in Judge Beannos’s note.